UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53591 RIDGEWOOD ENERGY X FUND, LLC (Exact name of registrant as specified in its charter) Delaware 26-0870318 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 14 Philips Parkway, Montvale, NJ 07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)YesoNoý As of May 1, 2012 the Fund had 477.8874 shares of LLC Membership Interest outstanding. Table of Contents PART I – FINANCIAL INFORMATION PAGE Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of March 31, 2012 and December 31, 2011 1 Unaudited Condensed Statements of Operations for the three months ended 2 March 31, 2012 and 2011 Unaudited Condensed Statements of Cash Flows for the three months ended March 31, 2012 and 2011 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY X FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Production receivable Other current assets 26 Total current assets Salvage fund Oil and gas properties: Advances to operators for working interests and expenditures - Unproved properties Proved properties Less:accumulated depletion and amortization ) ) Total oil and gas properties, net Total assets $ $ Liabilities And Members' Capital Current liabilities: Due to operators $ $ Accrued expenses 37 33 Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 6) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (500 shares authorized; 477.8874 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY X FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended March 31, Revenue Oil and gas revenue $ $ Expenses Depletion and amortization Dry-hole costs 94 68 Management fees to affiliate (Note 4) Operating expenses General and administrative expenses 84 55 Total expenses Income from operations Other (loss) income ) 13 Net income $ $ Manager Interest Net income $ $ Shareholder Interest Net income $ $ Net income per share $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY X FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Three months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion and amortization Dry-hole costs 94 68 Derivative instrument loss 59 - Derivative instrument settlements 5 - Changes in assets and liabilities: Increase in production receivable ) - Decrease in other current assets 46 10 (Decrease) increase in due to operators ) 87 Increase in accrued expenses 4 10 Net cash provided by operating activities Cash flows from investing activities Capital expenditures for oil and gas properties ) ) Proceeds from sale of oil and gas properties - Investments in marketable securities ) - Proceeds from maturity of investments - Interest reinvested in salvage fund (7
